Citation Nr: 0105376	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-03 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



REMAND

The veteran had active duty from October 1955 to October 
1957.  

The veteran maintains that he has chronic obstructive 
pulmonary disease, emphysema, and chronic bronchitis 
secondary to smoking.  In the September 1998 RO rating 
decision from which the veteran appealed, the RO denied these 
claims on the basis that they were not well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 
524 U.S. 940 (1998).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Moreover, the Board finds that a remand is required to obtain 
further medical evidence on the issues appealed.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), requires that assistance to the 
veteran shall include providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  Under that statute, an examination or opinion 
is necessary if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant)

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent 
symptoms of disability; and
(B) indicates that the disability or symptoms may be 
associated with the claimant's active ... service; but
(C) does not contain sufficient medical evidence ... to 
make a decision on the claim.

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

A review of the file shows that in December 1997 the veteran 
filed his claim of entitlement to service connection for the 
claimed disorders based on tobacco use and nicotine 
dependence.  At that time he asserted that his claimed 
disorders resulted from smoking and second hand smoke 
exposure during service; and that he continued to smoke after 
service due to his addiction developed in service.  VA 
General Counsel has concluded that, under certain 
circumstances, service connection may be established for 
disease or injury resulting in disability or death that was a 
direct result of tobacco use arising out of nicotine 
dependence that occurred during service.  See VAOPGCPREC 19-
97, 62 Fed. Reg. 37954; VAOPGCPREC 2-93, 58 Fed. Reg. 42746 
(1993). (The Board notes that precedent opinions of the 
General Counsel are binding on the Board, pursuant to 38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 1999)).  

Although recently enacted legislation prohibits service 
connection of a disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service, see 38 U.S.C.A. § 1103 
(West Supp. 1999), this statute applies only to claims filed 
after June 9, 1998.  As noted previously, the veteran's 
claims for service connection for the claimed disorders on 
appeal and predicated on a theory of cigarette smoking, was 
filed in December 1997.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO must therefore 
also consider the law as it existed prior to June 9, 1998, in 
adjudicating this claim.

The medical evidence and lay statements, including from a 
long-term acquaintance, indicate that the veteran has a 
history of tobacco use dating back to during his period of 
active service.  The veteran has asserted that he has a 
nicotine addiction that developed during service.  Private 
and VA medical records show pertinent diagnoses of chronic 
obstructive pulmonary disease (COPD), bronchitis and 
emphysema.  The first evidence of COPD is contained in a 
private hospital report of treatment in September 1993, when 
the veteran was diagnosed with COPD with acute exacerbation 
of bronchitis; and continued tobacco abuse.  An associated 
report at that time contains a summary that the veteran was 
with emphysema and continued tobacco abuse.  Subsequent 
treatment records show a continuation of these diagnoses and 
opinions that the veteran's COPD was caused by chronic long-
term heavy smoking.  These records indicate that the veteran 
continues to smoke.  A private medical record of January 1995 
noted that the veteran referred to treatment at a VA hospital 
three months before, and that no COPD was found during that 
VA treatment.  A review of the claims file fails to disclose 
any related VA treatment records.  

Based on the above, the Board believes that any relevant 
medical reports not of record should be sought; and that an 
examination be performed and medical opinions given regarding 
the nature and etiology of any claimed disorders on appeal.  
The Board believes that the veteran should be examined by a 
specialist in pulmonary disorders to examine for the presence 
and etiology of any claimed disorders including COPD, 
emphysema, and chronic bronchitis.  That examiner should 
provide opinions, including as to whether these claimed 
disorders were due to the use of tobacco products by a 
veteran during his service, or a direct result of tobacco use 
arising out of nicotine dependence that occurred during 
service.  The veteran also should be examined by a specialist 
in addiction therapy and/or nicotine dependence, to provide 
an opinion regarding the presence and etiology of any 
nicotine dependence.  Thus, the Board believes that the facts 
in this case warrant an examination and opinion on these 
questions.

Moreover, the possibility exists that the provisions of 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954; VAOPGCPREC 2-93, 58 
Fed. Reg. 42746 may provide a basis for entitlement to 
service connection for COPD, emphysema, and chronic 
bronchitis, based on inservice tobacco use.  Thus, the case 
must be remanded for resolution of these inextricably 
intertwined issues.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. 5107 (West 1991).  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the duty to assist 
includes the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board finds that a 
contemporaneous VA examination subsequent to obtaining any 
further medical records is warranted.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Finally, the Board notes that in the veteran's initial 
December 1997 claim, in addition to those claimed disorders 
on appeal here, he claimed entitlement to service connection 
for coronary artery disease and atherosclerotic peripheral 
vascular disease.  The September 1998 rating decision, from 
which this appeal arises, denied service connection for these 
two disorders.  In his December 1998 notice of disagreement, 
the veteran appealed as to "COPD,...and from the diseases that 
go with it."  Subsequent statements of the case and 
supplemental statements of the case address the claimed COPD, 
emphysema, and chronic bronchitis disorders, but do not 
addressed coronary artery disease or atherosclerotic 
peripheral vascular disease.  In the veteran's 
representative's Appellant's Brief of January 2001, the 
issues presented for review included COPD, emphysema, and 
chronic bronchitis, as well as arteriosclerosis pulmonary 
vascular disease.  

The Board finds that it is unclear whether or not the veteran 
intended to appeal as to the coronary artery disease or 
atherosclerotic peripheral vascular disease.  The Board finds 
therefore that the RO should clarify whether the veteran 
intended to appeal as to these claimed cardiovascular 
disorders.  If so, since the issues of entitlement to service 
connection for coronary artery disease and for 
atherosclerotic peripheral vascular disease have not been 
made the subject of a statement of the case, additional 
action by the RO would be necessary.  See Manlicon v. West, 
supra.

Accordingly, this case is REMANDED for the following:

1.  The RO must contact the veteran and 
inquire whether he intended to appeal as 
to the issues of entitlement to service 
connection for coronary artery disease 
and/or  atherosclerotic peripheral 
vascular disease.  If the veteran 
responds affirmatively, then in 
accordance with applicable procedures, 
the RO must accomplish any further 
development indicated, consider any 
evidence obtained since the December 1998 
Notice of Disagreement, and as 
appropriate, issue a Statement of the 
Case on these issues.  The RO should, 
with the promulgation of the Statement of 
the Case inform the veteran that to 
complete the appellate process he should 
complete a timely substantive appeal and 
forward it to the RO.

2.  Regarding the veteran's claims for 
service connection for COPD, emphysema, 
and chronic bronchitis, the RO should 
take appropriate steps to obtain and 
associate with the claims file any 
relevant outstanding VA or private 
medical records not already associated 
with the file.  In addition, the RO 
should take appropriate steps to contact 
the veteran and instruct him to submit 
all medical evidence which tends to 
support his assertions that his claimed 
COPD, emphysema, and chronic bronchitis 
diagnoses were due to smoking during 
service or to nicotine dependency that 
began in service.

3.  The case should then be referred for 
an examination and opinion by a physician 
specialist in psychiatric diseases, 
particularly substance or nicotine 
dependence, if feasible.  The claims 
folder must be made available to the 
physician, who should be asked whether 
the evidence shows that the veteran meets 
the criteria necessary to diagnose 
dependence on nicotine as defined in the 
Diagnostic and Statistical Manual of the 
American Psychiatric Association.  If so, 
the physician should be asked whether it 
is at least as likely as not that such 
dependence was acquired in service and 
resulted in the continued use of tobacco 
products after service.  

The veteran should then be afforded a 
special pulmonary examination by a 
pertinent specialist.  The claims folder 
must be made available to the examiner 
prior to that examination, and all 
indicated tests and studies should be 
accomplished.  The examiner should 
provide a diagnosis for any existing 
related disabilities found, such as the 
claimed COPD, emphysema, and chronic 
bronchitis.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any COPD, 
emphysema, or chronic bronchitis 
disability found is due to smoking during 
service or to nicotine dependency which 
began in service.  In this regard, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any service-related acquired 
nicotine dependence was the proximate 
cause of any existing COPD, emphysema, or 
chronic bronchitis disability.  

4.  Subsequently, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



